Citation Nr: 0821611	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to special monthly pension for accrued 
purposes.  

3.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.  

(The issue concerning whether the appellant's income is 
excessive for purposes of entitlement to payment of 
Department of Veterans Affairs (VA) death pension benefits is 
the subject of a separate decision of the Board.)  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1944 to February 1946.  
He died in February 2002.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That decision denied service connection 
for the cause of the veteran's death, accrued benefits, and 
eligibility for DEA benefits.  

In March 2005, the Board remanded the case for the RO to 
schedule a hearing before the Board, as she had requested on 
a VA Form 9 received in August 2004.  A letter was received 
from the appellant's attorney in May 2006 stating that she 
did not want a Board hearing.  Accordingly, the hearing 
request was considered withdrawn.  38 C.F.R. § 20.702(e) 
(2007).  


FINDINGS OF FACT

1.  The veteran died in February 2002.  Service connection 
was not established for any disability during his lifetime.  

2.  The cause of death listed on the veteran's death 
certificate was congestive heart failure.  

3.  The evidence does not establish that congestive heart 
failure or any cardiovascular disease had its origins in 
service or was manifested within one year following the 
veteran's separation from service.  

4.  At the time of the veteran's death, an appeal was pending 
concerning his entitlement to special monthly pension.  

5.  At the time of the veteran's death, he was not confined 
to a nursing home, nor was he helpless or blind, or so nearly 
helpless or blind, as to require the regular aid and 
attendance of another person.  

6.  At the time of the veteran's death, he had non-service-
connected disabilities including COPD, rated 100 percent; 
postoperative residuals of coronary bypass, rated 60 percent; 
impaired vision, rated 30 percent; and hypertension and 
hypothyroidism, each rated 10 percent.  

7.  The evidence does not show that the veteran was 
discharged from service under other than dishonorable 
conditions and had a permanent total service connected 
disability in existence at the date of his death, or that he 
died as a result of a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2007).  

2.  The criteria are met for special monthly pension at the 
housebound rate, for accrued purposes.  38 U.S.C.A. §§ 1502, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.351, 3.352, 3.1000 
(2007).  

3.  The criteria are not met for Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  38 
U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The record shows that service connection was not established 
for any disability prior to the veteran's death in February 
2002.  His death certificate states that the cause of death 
was congestive heart failure.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection was not established for any disability 
during the veteran's lifetime.  

The veteran's service medical records, including the report 
of examination at the time of his separation from service in 
February 1946, are silent for any symptoms, clinical 
findings, or diagnosis of any disorder manifested by 
congestive heart failure.  

The earliest post-service medical records reflect treatment 
beginning in 1995.  A July 1995 report lists the results of 
an eye examination.  Subsequent records reflect treatment for 
hypothyroidism, hypertension, sigmoid diverticula, 
emphysema/COPD/asthma, mild renal insufficiency, and coronary 
artery disease, including myocardial infarction, coronary 
artery bypass, and cardiac dysrhythmias.  

The veteran was hospitalized in February 2002 for evaluation 
and treatment for abdominal distention.  He was found to have 
mild renal failure, which was felt to be due to volume 
depletion and congestive heart failure, with low cardiac 
ejection fraction.  The veteran was responding to therapy, 
and transfer to hospice care was being contemplated, when he 
died.  As noted above, the death certificate lists the cause 
of death as congestive heart failure.  

The medical records do not reflect that any examiner, private 
or VA, indicated that the date of onset of the veteran's 
congestive heart failure - or his cardiovascular disease in 
general - had its onset during service or within one year 
thereafter, or that it was otherwise due to service.  

In the complete absence of competent medical evidence showing 
a nexus between the congestive heart failure that caused the 
veteran's death and his period of service, or evidence 
showing that the congestive heart failure began within one 
year following his separation from service, service 
connection for the cause of the veteran's death must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Accrued benefits

Periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at date of death and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at 
the date of death means evidence in VA's possession on or 
before the date of the beneficiary's (in the instant case, 
the veteran's) death, even if such evidence was not 
physically located in the VA claim folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4).

The Board notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year 
limitation on the receipt of accrued benefits.  The amendment 
to 38 U.S.C.A. § 5121(a) is only effective, however, for 
deaths occurring on or after December 16, 2003.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  As noted above, the veteran died in 
February 2002.  Therefore, this change is not applicable in 
this case.  

The record shows that, in April 2001, the veteran submitted 
the reports of two VA Aid and Attendance examinations, 
conducted by the same physician; those reports were construed 
as a claim for special monthly pension benefits, based on the 
need for the aid and attendance of another person or for 
being housebound.  A rating decision in May 2001 denied that 
benefit; the veteran filed a notice of disagreement, and the 
RO issued a statement of the case on that issue in November 
2001.  In December 2001, a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) was received.  As noted above, the veteran 
died in February 2002, before the RO forwarded the case to 
the Board for consideration of the veteran's appeal.  
Accordingly, the Board must consider his pending claim, for 
purposes of the appellant's claim for accrued benefits.  

Initially, the record shows that a rating decision in 
September 1999 determined that the veteran was permanently, 
totally disabled, and so was entitled to VA pension benefits.  

The criteria for regular aid and attendance of another person 
will be met if the veteran is a patient in a nursing home, or 
if the veteran is helpless or blind, or so nearly helpless or 
blind, as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. 
§ 3.351(b).  A review of the record reveals that the veteran 
was not a patient in a nursing home.  The report of a July 
1995 eye examination indicates that the veteran had undergone 
cataract surgery in his right eye in 1994 and also had a 
cataract in his left eye.  In addition, he had an old retinal 
detachment in the left eye, as well as exotropia.  The 
veteran's corrected vision in his right eye was 20/20, but he 
was able only to count fingers in his left eye.  No 
subsequent medical report in the record on the date of death 
mentioned his vision.  Although the veteran was essentially 
blind in his left eye, he clearly was not blind or nearly 
blind, as set forth in 38 C.F.R. § 3.351(c).  Therefore, the 
Board is left with the question of whether the evidence 
otherwise demonstrates that the veteran was helpless or so 
nearly helpless as to need the regular aid and attendance of 
another person.

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: the inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of the veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
It is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
decision may be made.  The particular personal functions 
which the veteran is unable to perform should be considered 
in connection with his condition as a whole.  Moreover, it is 
necessary only that the evidence establish that the claimant 
is so helpless as to need regular aid and attendance, not 
that there be a constant need.  38 C.F.R. § 3.352(a).  

Both the February 2001 and April 2001 examination reports 
state that the veteran did not need crutches, braces, or a 
wheelchair; that he was not bedridden and could bathe, dress, 
eat, and use the bathroom unassisted; and that he was able to 
walk in and out of his home.  The April 2001 report noted 
that he walked unsteadily, with a cane, and that his walking 
in and out of his home was for short distances, unassisted.  
The examiner indicated that no improvement was anticipated in 
the veteran's condition, adding in April 2001 that his severe 
COPD was likely to worsen.  

No other evidence in the file prior to the veteran's death - 
medical or otherwise - contains information indicating that 
the veteran was unable to care for himself, as contemplated 
by § 3.352(a).  

Accordingly, the Board finds that the criteria are not met 
for increased pension, based on the need for the regular aid 
and attendance of another person.  

To be eligible for increased pension for being housebound, 
the veteran must have a single permanent disability rated as 
100 percent under regular schedular evaluation, without 
resort to individual unemployability, and must either: 

(1) have additional disability or 
disabilities independently ratable at 
60 percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or 

(2) be substantially confined as a direct 
result of his disabilities to his 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical area and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his lifetime.  

38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

The record shows that the veteran's COPD was rated 100 
percent.  His impaired vision was rated 30 percent, and his 
hypertension and hypothyroidism were each rated 10 percent.  
Further, as discussed above, he was not institutionalized, 
nor was he confined to his dwelling.  

The Board observes, however, that the veteran underwent 
coronary bypass surgery in July 2000, and that this 
disability was not specifically rated by the RO.  Private 
medical reports in the file on the date of the veteran's 
death include records of a hospitalization in August 2000.  
The discharge summary for that hospitalization notes that the 
veteran's global ejection fraction was "in 35 percent 
range."  

VA's rating schedule provides a 100 percent rating for 
coronary bypass surgery for three months following hospital 
admission for surgery.  Thereafter, an ejection fraction of 
30 to 50 percent warrants a 60 percent rating.  38 C.F.R. 
§ 4.104, Code 7017.  Clearly, the criteria are met for 
assigning a 60 percent rating for postoperative residuals of 
coronary artery bypass.  

Including that 60 percent rating with the ratings that were 
previously assigned by the RO, and considering the 100 
percent rating already in effect for COPD, the Board finds 
that the percentage criteria are met for payment of increased 
pension at the housebound rate.  38 C.F.R. § 3.351(d)(1).  

Accordingly, considering evidence in the file at the date of 
the veteran's death and having determined that he was 
entitled to periodic monthly benefits for special monthly 
pension under the provisions of 38 C.F.R. § 3.351(d)(1), the 
Board concludes that the appellant's claim for accrued 
benefits is allowed.  

III.  DEA benefits

The surviving spouse of a veteran is eligibility for DEA 
where the veteran (1) was discharged from service under other 
than dishonorable conditions and had a permanent total 
service connected disability in existence at the date of the 
veteran's death, or (2) died as a result of a service 
connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 
3.807(a).  In this case, the veteran had an honorable 
discharge, but he did not have a permanent, total service-
connected disability at the time of his death.  Nor, as 
decided above, was the cause of the veteran's death service-
connected.  Accordingly, the appellant has not met the 
conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and the 
appellant is not entitled to the benefit.  

IV.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

In the present case, after the appellant filed her claim in 
September 2002, VA satisfied its duty to notify her of the 
evidence needed to support her claim for DIC, what VA would 
do, and what she should do, including giving VA any pertinent 
evidence in her possession, in a September 2002 letter from 
the agency of original jurisdiction (AOJ) to the appellant.  
Because the required notice was provided before the adverse 
decision in April 2003, there was no error in the timing of 
this notice.  

Because the September 2002 letter provided the specific 
notice required by Hupp and because the appellant was later 
again given this information in the rating decision and in 
the statement of the case, in connection with her claim, she 
had actual notice of this information.  She has been given 
every opportunity to submit evidence and argument in support 
of her claim, to respond to VA notices, and to participate in 
her claim and her appeal.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In the present case, VA satisfied its duty to notify by means 
of a September 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claims, and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  

The required notice was provided before the adverse decision 
in April 2003.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, 
she has received that notice.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Also, the Board observes that the RO has not 
notified the appellant of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, any error in that regard is moot, to the extent 
that that Board has denied her claim for service connection 
for the cause of the veteran's death.  While the appellant 
has not previously been notified of the effective date 
provisions concerning payment of accrued benefits, this 
decision has so notified her of those legal provisions.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  


In this case, the Board finds that the duty to assist has 
been fulfilled.  The appellant has not indicated that any 
additional medical records or other evidence is available and 
needs to be obtained.  No further development action is 
necessary.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Special monthly pension at the housebound rate for accrued 
purposes is allowed, subject to the law and regulations 
governing the award of monetary benefits.  

Eligibility for Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35 is denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


